Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election of the invention of Group VI (Claims 17 and 29 (partial)) in the response to restriction requirement filed November 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Groups I-V and VII (Claims 1-16 and 18) are withdrawn for further consideration.

2.	It is noted that in the previous Office action (Paper No. 20220924), there were typographical errors. Group II should have read “Claim(s) 5, 13-15 and 29 (partial), drawn to a method for preparing an organofunctional siloxane of formula (V)”. Group IV should be removed because it is substantially similar to Group I. 

3.	Since Group VI is free of prior art, infra, Examiner has reconsidered the restriction requirement regarding the instant application and has decided to give an action on the merits for Group V. Now, Claims 16-17 and 29 are pending for consideration.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is not able to find the basis for step 2).

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 29 (page 9, line 4), “X” in formula (V) is not defined.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim 17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Itoh (US 3 876 605).
	Itoh discloses an organosilicon compound represented by the formula: R3R4R5Si-(OSiPhMe)m-X where m is 0 to 10 for surface-treating silica. (col. 1, line 56 to col. 2, line 5). To this end, the compound of R3R4R5Si-(OSiPhMe)3-SiPhMe-O-SiPhMe-(OSiPhMe)3-OSiPhMe-X where X = OH or hydrolyzable group is contemplated, which corresponds to Applicant’s organofunctional siloxane coupling agent of formula (VII), where R2 is O. 

11.	Claim 29 (to the extent of the organofunctional siloxane coupling agent of formulae (VII) and (VIII)) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b), set forth in this Office action.
	Itoh does not teach or fairly suggest the presently claimed steps 1) and 2).

Allowable Subject Matter
12.	Claim 17 is allowed.
	Itoh does not teach or fairly suggest the presently claimed organofunctional coupling agent of formula (VIII).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 12, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765